Citation Nr: 1745173	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  09-18 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance Center
in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a waiver of recovery of an overpayment of $13,128.53 in VA compensation benefits.

2. Entitlement to a waiver of recovery of an overpayment of $3,967.50 in VA compensation benefits.

3. Entitlement to a waiver of recovery of an overpayment of $7,585.24 in VA compensation benefits.

(Issues of whether to reopen the claim of service connection for PTSD and entitlement to service connection for PTSD are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Leslie Gaines, Attorney



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to January 1987 and February 1988 to March 1989.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2009 decisions by the Department of Veterans Affairs (VA) Philadelphia VA Regional Office & Insurance Center (VAROIC).

While the Veteran requested a Board hearing when he filed his substantive appeal, his representative withdrew this request on his behalf in May 2016. 

The Veteran filed a notice of disagreement in October 2016 regarding the issue of entitlement to a waiver of recovery of an overpayment of $7,585.24 in VA compensation benefits.  There has been no adjudication of the Veteran's notice of disagreement by the Philadelphia VAROIC.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to waiver of recovery of overpayments of $3,967.50 and $7,585.24 in VA compensation benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The debt for overpayment of pension benefits in the amount of $13,128.53 was properly created.

2. There is no indication that the Veteran engaged in fraud, misrepresentation, or bad faith in creating the overpayment.

3. Denial of the waiver request would not defeat the purpose of the award of VA disability compensation benefits and the Veteran did not relinquish a valuable right or incur a legal obligation in reliance upon the additional benefits received.

4. The Veteran's claims file documents extensive mental health issues that existed at the time the warrant was issued and presently make it difficult for him to obtain and maintain employment.

5. Recovery of the overpayment of $13,128.53 will subject the Veteran to undue financial hardship.

7. Waiver of repayment of the debt is warranted on the basis of equity and good conscience.


CONCLUSIONS OF LAW

1. There is a valid debt resulting from an overpayment of benefits.  38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.962(b),1.965(b), 3.665 (2016).

2. A waiver of recovery of the overpayment of pension benefits in the amount of $13,128.53 is warranted.  38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.962, 1.965 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover,  while new evidence was received after the last Supplemental Statement of the Case, AOJ consideration was waived by the Veteran's attorney. 

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.



Validity of the Debt 

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962. 

The Board initially notes that there are two debts/overpayments on appeal.  The first overpayment is in the amount of $13,128.53 and the second debt is in the amount of $3,967.50.  The first debt is the subject of this decision and the second debt is the subject of the remand. 

In July 2005, VA became aware that the Veteran was the subject of an outstanding felony warrant, effective June 3, 2003.  On August 9, 2005, VA notified the Veteran that VA proposed to terminate his compensation benefits, effective June 3, 2003, due to the outstanding felony warrant.  In January 2006, VA received documentation that the warrant was cleared on August 15, 2005 and subsequently notified the Veteran that his compensation was terminated from June 3, 2003 to August 14, 2005 due to the felony warrant, resulting in an overpayment of $13,128.53.  

VA regulations prohibit the payment of compensation benefits for any period during which a veteran was a fugitive felon.  See 38 U.S.C.A. §5313B; 38 C.F.R. § 3.665.  At the time the warrant was issued, VA presumed that a beneficiary was a fugitive felon if he or she was the subject of any felony arrest warrant.  See M21-1 Manual Rewrite (MR) Part X, Chapter 16, Topic 1, Block c.

In July 2005, VA's Office of Inspector General determined that the Veteran had a warrant for his arrest issued on June 3, 2003.  After VA notified him that he had an outstanding warrant, the Veteran presented himself to authorities on August 15, 2005, at which time his warrant was closed.  He entered a guilty plea for the offense of grand theft auto in October 2005 in the Circuit Court of Bay Bounty, Florida and was placed on probation for a period of five years under the supervision of the Florida Department of Corrections.  

The Board thus finds that the Veteran was the subject of a valid outstanding felony arrest warrant from June 3, 2003 to August 15, 2005, and the Veteran was not eligible for VA compensation benefits based on his status as a fugitive felon during that time.  A March 2006 accounting shows that VA payments totaled of $13,128.53.  Accordingly, the Board finds that the overpayment of VA benefits in the amount of $13,128.53 is valid.  

The Board acknowledges that the Veteran stated he was unaware of the outstanding warrant.  Actual knowledge that a warrant has been issued, however, is irrelevant and not a part of the statutory requirement for finding a Veteran to be a fugitive felon.  See Mountford v. Shinseki, 24 Vet. App. 443, 448 (2011).

Waiver of Recovery of an Overpayment

The Veteran contends he is entitled to a waiver of recovery of overpayment because his mental health issues and medication caused his actions which led to the outstanding warrant and overpayment of benefits.  He also argues that his physical and mental disabilities make employment difficult and repayment would be a severe financial burden. 

Overpayments created by the retroactive discontinuance of VA benefits will be subject to recovery unless waived.  38 C.F.R. § 3.660.  Recovery of overpayment of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).

The Board finds that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  See 38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  The Veteran contends that when he became aware of his felony status, he turned himself in to the authorities.  The evidence shows that the Veteran's warrant was cleared within one week of VA notifying him of his fugitive felon status.  Accordingly, the Board finds that there was no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment. 

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine whether a collection of the debt would be contrary to the principles of equity and good conscience.  38 C.F.R. § 1.965.  In making this determination, consideration will be given to the following elements which include (but are not intended to be all-inclusive): the degree of fault of the debtor; a balancing of faults between the debtor and VA; whether recovery of the overpayment would cause undue financial hardship to the debtor, or result in unjust enrichment; whether withholding of benefits would defeat the purpose for which the benefits were intended; and whether reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See id.

Regarding the fault of the debtor and VA, the Veteran is solely at fault for creation of the debt.  There is no indication VA is at fault for creation of the overpayment as the St. Petersburg RO promptly notified the Veteran of its intent to reduce his benefits due to his fugitive felon status.     

Regarding whether withholding of benefits would defeat the purpose for which they are intended, the Board finds that it would not because the Veteran was not entitled to benefits in light of his fugitive felon status, which resulted in the creation of the debt.  Additionally, the Veteran's reliance on VA benefits did not result in the relinquishment of a valuable right.

Importantly, the Board finds that recovery of the debt would cause financial hardship for the Veteran.  His April 2006 financial status report shows that his income at the time consisted of $987.00 from SSA and $505.00 from VA compensation benefits, totaling $1,492.00 in monthly net income.  His total monthly expenses for necessities such as foot, rent, and utilities totaled $950.00.  He also spent an additional $450.00 on other living expenses and monthly payments on installment contracts and other debts.  His net income after expenses thus totaled $192.00.  In May 2008, the Veteran's probation officer wrote a letter in support of his claim indicating that he was "suffering great economic hardship" and was "seriously delinquent with his restitution payments" mandated by his criminal sentence. 

The Veteran submitted another financial status report in October 2016.  It shows that he receives $1,121.00 from SSA and $543.00 from VA, totaling $1,664.00 in monthly net income.  His total monthly expenses for necessities such as foot, rent, and utilities totaled $1,175.00.  He also spent an additional $550.00 on other living expenses and monthly payments on installment contracts and other debts.  His net income after expenses thus totals - $61.00.  

It is clear from these financial reports, and other evidence in the record, that the Veteran has been primarily dependent on SSA and VA benefits during the entire period in consideration, despite utilizing VA's vocational and education rehabilitation program.  Notably, in a February 2007 employment feasibility assessment, the evaluator concluded that the Veteran is not feasible for full-time employment based on the severity of disability and functional limitations caused by mental health issues, insomnia, and memory deficits. 

The Board additionally considered the Veteran's contentions regarding the effects his mental health and medications had on his actions that ultimately resulted in the outstanding warrant.  Medical records show that he was hospitalized on June 23, 2003, twenty days after the warrant for his arrest was issued, for bipolar disorder/psychosis.  Records show he has been hospitalized or admitted to a mental health treatment program on five different occasions, at minimum, since then. 

After weighing the Veteran's fault in creation of the debt, the extent to which he would be unjustly enriched if waiver were granted, the immediacy with which the Veteran turned himself in to authorities after discovery of the warrant, the financial hardship caused by repayment of the debt, and his extensive mental health history, the Board finds that waiver of repayment of the debt is warranted on the basis of equity and good conscience.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a).


ORDER

Entitlement to a waiver of recovery of an overpayment of $13,128.53 in VA compensation benefits is granted.


REMAND

A remand is necessary to determine whether the second debt of $3,967.50 is valid.  In approximately October 2007, VA became aware that the Veteran was the subject of an outstanding felony warrant, issued March 19, 2007.  On November 21, 2007, VA notified the Veteran that VA proposed to terminate his compensation, effective March 19, 2007, due to the outstanding felony warrant.  In January 2008, VA notified the Veteran that his compensation was terminated effective March 19, 2007 due to the felony warrant, creating an overpayment of $6,006.00.  In February 2008, VA received documentation that the warrant was cleared as of October 16, 2007.  In November 2008, VA reinstated the Veteran's award effective October 16, 2007, reducing the overpayment to $3,967.50.  

Records from VA's OIG show that a warrant for the Veteran was issued on March 19, 2007 for violating the conditions of his probation/community control related to his grand theft auto conviction.   Court records show that he was arrested on October 16, 2007 and scheduled for a court appearance on November 13, 2007.  There are no subsequent court records verifying the nature and outcome of the charges.  The Veteran contends that all charges were dropped and the warrant should not have been issued.  Accordingly, a remand is necessary to obtain relevant court and/or police records. 

Additionally, the Veteran filed a notice of disagreement in October 2016 regarding the issue of entitlement to a waiver of recovery of an overpayment of $7,585.24 in VA compensation benefits.  There has been no adjudication of the Veteran's notice of disagreement by the Philadelphia VAROIC.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Associate with the file all records reflecting the outcome of the charges underlying the March 19, 2007 warrant, issued by the Court in and for Bay County, Florida, with docket # 03-1736B, to include records for the Veteran's appearance scheduled for November 13, 2007 in the Court in and for Bay County Florida.  

2. Notify the Veteran that he should also make attempts to provide records corroborating his claims that the warrant was erroneously issued and the charges against him were dropped. 

3. After completion of the above, the AOJ should readjudicate the issues on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.

4. The issue of entitlement to a waiver of recovery of an overpayment of $7,585.24 in VA compensation benefits should be forwarded to the Philadelphia VAROIC for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


